The Court is sorry to hear about Plaintiff's medical problems and wishes Plaintiff well.
But counsel should have requested an adjournment and extension earlier; future untimely
requests will be denied on that basis alone. That said, the pretrial conference currently
scheduled for tomorrow is ADJOURNED to March 31, 2020, at 3:00 p.m. The parties'
shall have until March 31, 2020, to complete fact discovery and until May 15, 2020, to
complete expert discovery. The Clerk of Court is directed to terminate ECF No. 17. SO
ORDERED.




                                                         February 3, 2020
